     Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 1 of 29 PageID #:2079




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-6328
v.
                                                     Judge Thomas M. Durkin
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A
HERETO,

        Defendants.


                           PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this


                                                 1
     Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 2 of 29 PageID #:2080




litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.    Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        preliminarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar trademarks or

            names in any manner in connection with the distribution, marketing,


                                                     2
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 3 of 29 PageID #:2081




        advertising, offering for sale, or sale of any product that is not a genuine

        EMOJI Product or is not authorized by Plaintiff to be sold in connection with

        Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Product or other product produced by Plaintiff, that is not

        Plaintiff's or is not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or


                                              3
     Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 4 of 29 PageID #:2082




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproduction, counterfeit copy or colorable imitation thereof that is not a

             genuine EMOJI Product or is not authorized by Plaintiff to be sold in

             connection with Plaintiff's EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all Amazon accounts, and (d) the steps

        taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or


                                                   4
     Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 5 of 29 PageID #:2083




            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and Amazon, social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for

        the Defendant Domain Names, and domain name registrars, shall within three (3) business

        days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to, removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer and Amazon, advertisers,

        Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web


                                                 5
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 6 of 29 PageID #:2084




   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including Amazon, third party processors and other payment processing service

   providers, shippers, and domain name registrars (collectively, the "Third Party Providers")

   shall, within five (5) business days after receipt of such notice, provide to Plaintiff

   expedited discovery, including copies of all documents and records in such person's or

   entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. The nature of Defendants' operations and all associated sales and financial

          information,    including, without         limitation, identifying information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,


                                                 6
     Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 7 of 29 PageID #:2085




               Amazon, or other merchant account providers, payment providers, third

               party processors, and credit card associations (e.g., MasterCard and VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      Amazon shall, within five (5) business days of receipt of this Order,

        for any Defendant or any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               Amazon accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.


8.      Plaintiff may provide notice of these proceedings to Defendants, including notice

        of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Complaint, this Order and other relevant documents

        on a website to which the Defendant Domain Names are transferred to Plaintiff's control

        will redirect, or by sending an e-mail to the e-mail addresses identified in Schedule A

        hereto; and any e-mail addresses provided for Defendants by third parties accompanied by

        a link to the website where the above-identified documents are located. The Clerk of Court

        is directed to issue a single original summons in the name of “fahunanahome and all other

        Defendants identified in Schedule A to the Complaint” that shall apply to all Defendants.

        The combination of providing notice via electronic publication or e-mail, along with any

                                                 7
      Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 8 of 29 PageID #:2086




         notice that Defendants receive from domain name registrars and payment processors, shall

         constitute notice reasonably calculated under all circumstances to apprise Defendants of

         the pendency of the action and afford them the opportunity to present their objections.

9.       Plaintiff's Schedule A to the Complaint and the TRO is unsealed.

10.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

11.      Plaintiff shall post a bond with the Court within one week of entry of this Order.




 Dated: December 8, 2020


                                        _____________________________________
                                        U.S. District Court Judge




                                                   8
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 9 of 29 PageID #:2087




                               SCHEDULE A

            No.   Defendant Name / Alias
             1    fahunanahome
             2    FAIRPRICE IN
             3    Fairy Sherry FS.Store
             4    FangKuai2018
             5    fangzhanp
             6    FANIC
             7    fanjunhua
             8    FDFBFGFN
             9    fedyashopchik
            10    FFQAQ
            11    Fingershopping
            12    FIRM-CASE
            13    Flouky
            14    Flying XIE
            15    Flyinglife
            16    FLYS
            17    Ford Mackintosh
            18    FORESTDBL11
            19    FORMRS
            20    Fred Wofford
            21    free-one
            22    Freestyle28
            23    Freshine
            24    FridayStudio
            25    FromASU
            26    fsgsdgvsdgvsd
            27    fsvpk64cewa
            28    Fujia Grain
            29    funnyeer
            30    FuPingXianMuJinFuZhuangDian
            31    FURONGA
            32    FuRongQuHeYuYiDongDianXinYeWuDaiLiFuWuBu
            33    FUULI
            34    Fuxiaoyu
            35    Galaxy Stick
            36    GANCG
            37    Gangzheng Sel
            38    Ganmeyg


                                      9
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 10 of 29 PageID #:2088




             39   Ganwinsh
             40   GdrJahh
             41   gdxgde
             42   Genhequnan
             43   gfnjfftghtgfr
             44   ghbfdxbf
             45   Gieixi
             46   giulot
             47   Giwotu
             48   GJiao
             49   GLDirect
             50   GlieldShop
             51   Global sale-GAO
             52   GLW sword
             53   Gnbgty
             54   God bless -
             55   GoEoo
             56   Gomes Jewels
             57   GONGQI
             58   Goodbye
             59   GOODOLD
             60   Grapedd
             61   Graphics & More
             62   Great grocery store
             63   Greday
             64   Greens - LW
             65   Greg Boom
             66   GRGHSDRRE
             67   Grier gifts
             68   GS912
             69   gsa6a6s
             70   GUAITAI
             71   GuangXia9
             72   Guangzhi Chenxi
             73   Guangzhou Ding
             74   Guangzhou Yumei
             75   guangzhoudongjucailiaoyouxiangongsi
             76   GuangZhouShiShangFuShangMaoYouXianGongSi
             77   GuangZhouZiDongMinShangMaoYouXianGongSi
             78   GUDOGUDO
             79   GUIGU


                                      10
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 11 of 29 PageID #:2089




              80   GUIJP
              81   GUOCHUNHONG
              82   guolixia us
              83   Gwendolyn Guy
              84   GXFCAI
              85   Gyeonggis
              86   H8 Kitchen Supplies Store
              87   Haaaa666
              88   HAIBAICLUB
              89   haixclvyE
              90   Hammer Lamp
              91   hangxiaodian1
              92   hangzhoufuyanganxiangyunshuyouxiangongsi
              93   hanjiangqu xiaoshiguangzhaoxiangguan
              94   Haosen-six
              95   Happy Carnival
              96   Harriet Fred
              97   Harry Gilpin
              98   Hbbhoney
              99   hefeishiaoronglaowuyouxianzerengongs
             100   hefeiyaohai quawushaokaodian
             101   HEHE TAN
             102   HELLOLEON
             103   henandiandushangmaoyouxiangongsi
             104   Henanhuilijiaoxueyongpinyouxiangongsi
             105   HengshuiLove Baby
             106   HengXingDianZi
             107   Henxingq
             108   Henying
             109   Herbal tea is so delicious
             110   Hermosaa
             111   Herun Seed Industry
             112   heshanquhuitaimiaoshangx ing
             113   HESHIX
             114   HeZeHuiTengQiCheFuWuGongSi
             115   hezhentian
             116   hh shop
             117   HHJIU89iNG
             118   HHO
             119   HighMount
             120   HJ89JIJaas


                                       11
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 12 of 29 PageID #:2090




             121   hjghjgjghjg
             122   hjrfuisetgff
             123   HLFLY
             124   HNnanju
             125   hobeauty home
             126   HOLYSTARLIU
             127   Home Collection dh
             128   HOMEATOOL
             129   Homeinn1
             130   Homewed
             131   hong hu shi duo jie fu shi dian
             132   Hong Store US
             133   Hong Xin Li Li
             134   HongDaNa
             135   hongsushangmao6
             136   hongwenjiyi
             137   HOTBZ
             138   HOUSELL
             139   hse85eds5
             140   H-SHUYI
             141   Hthygy
             142   Hu Nan Sheng Yao Xiao Ya Nong Ye You Xian Gong
                   Si
             143   huananxianbaijieyushangpinjingyingbudian
             144   huancuiquxingmanshipindian
             145   Huangjiasheng
             146   HuangLin88
             147   huangwenbo1997
             148   HUANYOX
             149   huhehaoteshiguosudianqiyouxianzerengongsi
             150   huichigan4
             151   Huihao Trading
             152   huitan1213
             153   Huloo MM
             154   hunanyifeishangmaoyouxiangongsi
             155   HUOLIYUN
             156   HUUB87J
             157   HZ-Wisdom
             158   iBetterLife
             159   ICE JEWELRY
             160   IDOWMAT


                                      12
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 13 of 29 PageID #:2091




             161   ILEEY
             162   IMONKA
             163   In Fashion Charms
             164   Inmaozhon
             165   INRENG.USA
             166   IU POP-Street
             167   Iwistyle
             168   iyicudi516151
             169   JACHAM
             170   JACK LLC
             171   Jackdaine
             172   Jaime C Yates
             173   JALASH
             174   James M Franco
             175   jdfg96as
             176   JefferyAQuiro
             177   JEISENG
             178   JENGSCOLOR
             179   JEWELRY BY PONCE
             180   JGIOZNICIA
             181   jhfuuyeuiwhufi
             182   jhguighruyfgyt
             183   jhhghjgiu
             184   JHuiers
             185   JiaDeLi
             186   jiangxueming
             187   Jianjun shop
             188   JiaShengDianZi
             189   JieJie Dalei
             190   Jieko Co., Ltd.
             191   JieXuZXC
             192   JiNanTangJiJiaoYuZiXunYouXianGongSi
             193   jinbailing
             194   JINGGANGSHAN
             195   Jinglela3
             196   Jinhua Qin Song Electronic Commerce Co., Ltd.
             197   jininggaoxinquxianlikuaicandian
             198   jinxuechengjixieshebeixiaoshouyouxiangongsi
             199   JINZHANDIAOZHATIAN
             200   jiubangxinxikejiyouxiangongsi
             201   jiujiangqujiuzijiayuanyongweitucaiguan


                                        13
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 14 of 29 PageID #:2092




             202   jiujiangrupowu dianzishangwuyouxiangongsi
             203   JiuYIBB
             204   Jocund(US Store)
             205   Jodie Noel
             206   JOERICA JEWELRY
             207   Joke smathin
             208   Jonathan Isaac
             209   Joy Party
             210   Joyci
             211   Joyshop
             212   Jucxi9
             213   jufengruanjianjishu
             214   JulioAErickson
             215   Jun Rising
             216   June Gissing
             217   JunMei Store
             218   Juntimehi
             219   Just fine Pretty good
             220   JW JiaFang


No                          Defendants Online Marketplace
1    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1Q7KY
     UMOOZA6T&sshmPath=
2    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ABX5K
     MZIW9WAC&sshmPath=
3    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A302O1
     D9YXFXVO&sshmPath=
4    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2MEN6
     8J2SPVZ&sshmPath=
5    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2KHJ
     WM9THOLJ&sshmPath=
6    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A30TW
     MMJTAYICH&sshmPath=
7    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3PKLJ
     N2I8PJLR&sshmPath=


                                       14
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 15 of 29 PageID #:2093




8    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A29LPU
     B885N9TU&sshmPath=
9    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A103OF
     8907OFR2&sshmPath=
10   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2CDCF
     QZ5ZK9YP&sshmPath=
11   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1YD9
     N10TNKG4A&sshmPath=
12   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3P62O
     CR85PT04&sshmPath=
13   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2MBLF
     R6U1AKC3&sshmPath=
14   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A35QF1
     DRYAWQZJ&sshmPath=
15   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AYRY
     MY35UWZ1D&sshmPath=
16   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ARNCJE
     5MS05VC&sshmPath=
17   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3EAS5
     DEC8ZH7L&sshmPath=
18   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AATWPI
     CRKVCZZ&sshmPath=
19   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A40BIX
     MJXOMGA&sshmPath=
20   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3UPJ51
     N1PRMC4&sshmPath=
21   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2X0QB
     KIBBERY9&sshmPath=
22   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A236TO
     OSVH9KZR&sshmPath=


                                      15
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 16 of 29 PageID #:2094




23   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AZ0TP4
     H18A7WT&sshmPath=
24   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2BK6Q
     9V9PI0LW&sshmPath=
25   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1F0GU
     DJQLRVBL&sshmPath=
26   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A37XPP
     YFBS7FSG&sshmPath=
27   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27GSA
     EO1DF3BK&sshmPath=
28   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3RLVH
     H3DY38ZM&sshmPath=
29   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1YRQ
     OUHX22ZTJ&sshmPath=
30   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AJ3WLH
     FPO9O3R&sshmPath=
31   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AQPE4F
     Y61OMCD&sshmPath=
32   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2K3ISP
     NME7IBP&sshmPath=
33   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ABQKJJ
     7420RTA&sshmPath=
34   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3EBNG
     1L59DI62&sshmPath=
35   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2ZCB
     R6NIBAD7Y&sshmPath=
36   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A73P5IL
     0OCMEY&sshmPath=
37   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AX6D9U
     GKQRWVQ&sshmPath=


                                      16
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 17 of 29 PageID #:2095




38   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AJXM2Q
     9HPZLT4&sshmPath=
39   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1N3D0
     JTR81NA0&sshmPath=
40   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2FIW
     WO0IC197T&sshmPath=
41   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A646XR
     V2HEGDR&sshmPath=
42   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2SPLC
     6V0ICN1E&sshmPath=
43   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A30TRT
     4AG8DJSE&sshmPath=
44   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2G3IW
     NTYA0R90&sshmPath=
45   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1UXW
     D73LZ0JWI&sshmPath=
46   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AHNDB
     QWG784AA&sshmPath=
47   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13SEJ
     ULR83OTO&sshmPath=
48   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3OBC
     WCV43TSA5&sshmPath=
49   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14DHI
     QNZGMNP2&sshmPath=
50   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2X0HZ
     6O97WGQR&sshmPath=
51   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AW5WJ
     44IN8V5K&sshmPath=
52   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1VR09
     OJ8FAT5R&sshmPath=


                                      17
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 18 of 29 PageID #:2096




53   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AY1V4X
     IIYQLXY&sshmPath=
54   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A36W31
     RHT34W4P&sshmPath=
55   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3OWU
     12PCED29T&sshmPath=
56   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ASDMS
     U3KZQSWF&sshmPath=
57   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AJOR0X
     XI6DW72&sshmPath=
58   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2HTV6
     NSFUBL9L&sshmPath=
59   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A10KD9
     XS5G7KAF&sshmPath=
60   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3NK4X
     LV1J2GP2&sshmPath=
61   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27QW
     EX1MPR5NL&sshmPath=
62   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3LOPN
     6JUVYKNH&sshmPath=
63   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1UTFL
     219SM38Y&sshmPath=
64   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2V1H
     F8GZ14MM3&sshmPath=
65   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13BQZ
     40HJDO6M&sshmPath=
66   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1SIIAE
     VBZI1NM&sshmPath=
67   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2YFX
     GX7L0PLT3&sshmPath=


                                      18
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 19 of 29 PageID #:2097




68   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AQ4LJ8
     TKKVEM5&sshmPath=
69   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AW4O8F
     HJC71MH&sshmPath=
70   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2AI1W
     86KE3J7K&sshmPath=
71   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A25818N
     V6VA3BG&sshmPath=
72   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2R72E
     8ADAA3C4&sshmPath=
73   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1AOX
     A34DRJ3WO&sshmPath=
74   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2IPO8
     A11M35IO&sshmPath=
75   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2L05N
     1IXUU2RW&sshmPath=
76   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1B3TC
     88U4SSLG&sshmPath=
77   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1F5K9
     SPTDF81B&sshmPath=
78   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2PYC9
     KUE6WCWO&sshmPath=
79   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13MQ
     M0W3G9RQG&sshmPath=
80   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3HAA3
     QUCPACAY&sshmPath=
81   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AC1VA
     DXMLF565&sshmPath=
82   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AEQUT9
     PD88BW4&sshmPath=


                                      19
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 20 of 29 PageID #:2098




83   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1EVTQ
     KENKKWOB&sshmPath=
84   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AX4IL65
     3ZT0SL&sshmPath=
85   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A11G56
     XWE7736R&sshmPath=
86   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2A4Z1
     LY4P0ZWN&sshmPath=
87   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A21RN3
     DVB61G8H&sshmPath=
88   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3Q4Q9
     QPG0JTPC&sshmPath=
89   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AYX55Z
     V8GXYZF&sshmPath=
90   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATJHB4
     R2CEFDX&sshmPath=
91   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1J9LJ5
     P76Z61M&sshmPath=
92   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2GW2P
     URJYL6WE&sshmPath=
93   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2A89T
     CROL4KBS&sshmPath=
94   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2AHX7
     B7H26UHZ&sshmPath=
95   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AWAZ3
     T1SAN2JR&sshmPath=
96   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3K1Q2
     573Y1KEA&sshmPath=
97   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1D4VF
     HV2C6Y3U&sshmPath=


                                      20
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 21 of 29 PageID #:2099




98    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A12HB3I
      VXSTK21&sshmPath=
99    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1KOQ
      MEF2VNWHS&sshmPath=
100   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2R0S4
      NFI58ELA&sshmPath=
101   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2EODL
      BS4TVDG4&sshmPath=
102   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ADV51N
      S4A547&sshmPath=
103   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1HZSH
      NM76AL9E&sshmPath=
104   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1P1CM
      BXHZG1OO&sshmPath=
105   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2W8SL
      FPXXL357&sshmPath=
106   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A67QBR
      MMP57OM&sshmPath=
107   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3UJ1HI
      SQCZRYQ&sshmPath=
108   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1MYU
      S0HB8TWHX&sshmPath=
109   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AQ9PCR
      8MFPG8C&sshmPath=
110   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1W6Z8
      6FRQKYOM&sshmPath=
111   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1C13N
      XAL4WAH8&sshmPath=
112   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A93PVF
      560B3O3&sshmPath=


                                      21
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 22 of 29 PageID #:2100




113   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3O0KU
      6MTAX1UM&sshmPath=
114   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AK6LJ0
      DXKFO61&sshmPath=
115   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AS2HII1
      DRPY9L&sshmPath=
116   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14162P
      RNKNGDF&sshmPath=
117   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2CQV
      G5O6VBU29&sshmPath=
118   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1HY2Z
      1CXYITVI&sshmPath=
119   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1YLH
      F9SOOJ1XM&sshmPath=
120   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14GD7
      Q09ERQD6&sshmPath=
121   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3LR1Z
      GY2XLBZ4&sshmPath=
122   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1WU5
      T1E45Q4IG&sshmPath=
123   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3INN8
      DVN3573Y&sshmPath=
124   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1OD9V
      XRZYSYFA&sshmPath=
125   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1SBPQ
      MNNBSOGN&sshmPath=
126   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2L9Q7
      H6MF1HU0&sshmPath=
127   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATD8FR
      XRFYVJ8&sshmPath=


                                      22
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 23 of 29 PageID #:2101




128   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3G77Q
      DL7RJUUU&sshmPath=
129   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A364GM
      69L7ALRG&sshmPath=
130   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A158S6S
      5LSZF1Q&sshmPath=
131   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2I15A
      Y9LP2DCU&sshmPath=
132   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2ZIXI
      PYPP3ZO4&sshmPath=
133   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2J0SM
      SJWBPKO5&sshmPath=
134   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1NIAZ
      4RAGDDD8&sshmPath=
135   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3DSJK
      ONQ1RSY2&sshmPath=
136   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1GCJI2
      OH1DZ9D&sshmPath=
137   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1XR1O
      1J69TDEY&sshmPath=
138   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=APX8H
      U7B0PRW7&sshmPath=
139   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1L23U
      WK9UF7FA&sshmPath=
140   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A284OY
      IC54SVPM&sshmPath=
141   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3TDLB
      V3PO80H0&sshmPath=
142   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AXX0FP
      C4A2CO9&sshmPath=


                                      23
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 24 of 29 PageID #:2102




143   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2SGW
      OJTDSP4TH&sshmPath=
144   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2Y418
      H72X458H&sshmPath=
145   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1OSHR
      SELA7SLJ&sshmPath=
146   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2IXRS
      1IB3KKKR&sshmPath=
147   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3US8H
      C96JVINS&sshmPath=
148   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2ZZRX
      WUJV2OSP&sshmPath=
149   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A31CDV
      YH502Y45&sshmPath=
150   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ASLDIH
      CIWJVZC&sshmPath=
151   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A11Z7X
      7FPU0J80&sshmPath=
152   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3CZE0
      SUVJFTHW&sshmPath=
153   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2R3Q
      HZQJCQLAW&sshmPath=
154   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1L7J9Z
      51E17X1&sshmPath=
155   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1W2A
      TTOASPLD0&sshmPath=
156   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2ER7P
      0I2J8L9N&sshmPath=
157   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2BGO
      ZXD2C7WXO&sshmPath=


                                      24
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 25 of 29 PageID #:2103




158   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AU7L9X
      4MZ5XCA&sshmPath=
159   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AERZSB
      B8OQ4D0&sshmPath=
160   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A26HZF
      AW0P51FB&sshmPath=
161   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2V3VO
      MVQWPS3S&sshmPath=
162   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1XPPT
      GXWXRYO3&sshmPath=
163   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2PANC
      47WDNYXQ&sshmPath=
164   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AC83BL
      J9GISVX&sshmPath=
165   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A208QF
      Q7BNLEEL&sshmPath=
166   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3978X5
      UIAC6ZP&sshmPath=
167   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A21TOB
      0XBV1FZ8&sshmPath=
168   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A26N1X
      V0CNPCGY&sshmPath=
169   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2WP
      G352AJBS99&sshmPath=
170   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1SYN
      M2LWD8CJO&sshmPath=
171   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1WTY
      0RO3ZBDI&sshmPath=
172   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AWF59I
      1QND6CZ&sshmPath=


                                      25
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 26 of 29 PageID #:2104




173   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2WX69
      JMA0EZSC&sshmPath=
174   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A464M6
      WUWJ0IF&sshmPath=
175   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ANNJ3Z
      SL5F6QE&sshmPath=
176   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3T4OF
      ELZMRU5S&sshmPath=
177   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A8I1HJ8
      IF4WSJ&sshmPath=
178   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3TAO
      YLZRR3VVZ&sshmPath=
179   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2M5B
      O5BXC4RY8&sshmPath=
180   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2O19Q
      5GNO1ILU&sshmPath=
181   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AGPEW
      93J80GU1&sshmPath=
182   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1R7H5
      J589Y95P&sshmPath=
183   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1L9VT
      4TPS9UVO&sshmPath=
184   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AQ63H
      KMYPQUX&sshmPath=
185   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1LGQ
      6XTOTO5RV&sshmPath=
186   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3NB9K
      RWW6KBZ&sshmPath=
187   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3A94O
      7LFHJA7K&sshmPath=


                                      26
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 27 of 29 PageID #:2105




188   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ANWCX
      64QDUN2J&sshmPath=
189   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2TXRJ
      FTIGTXWB&sshmPath=
190   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A38EQ5
      T2DXAPKX&sshmPath=
191   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2JICFG
      467K48N&sshmPath=
192   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A9T6161
      LUWDZ&sshmPath=
193   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A241MJ
      F5MJAMDL&sshmPath=
194   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14G2IE
      WX76FRW&sshmPath=
195   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2D3HA
      YFP96CWB&sshmPath=
196   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A32U95
      P6CUL4VB&sshmPath=
197   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AJY2YS
      3H8DO5H&sshmPath=
198   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3BYC
      AL4RJK8V3&sshmPath=
199   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2AXZ3
      PJFT0XJ7&sshmPath=
200   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A230FM
      TP9AFF7C&sshmPath=
201   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3TBTU
      YAO4M1OD&sshmPath=
202   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1OJGK
      LBXAJBXG&sshmPath=


                                      27
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 28 of 29 PageID #:2106




203   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ALSKI8
      PL24N2V&sshmPath=
204   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AUUTG
      AVY4JGD5&sshmPath=
205   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AY2C9P
      F2W7FC9&sshmPath=
206   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A28SM
      PP7M4JWME&sshmPath=
207   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AL764G
      6Q6WEW&sshmPath=
208   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A212XFJ
      O9VDL6T&sshmPath=
209   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AR7UH
      8DCOB750&sshmPath=
210   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1BY5
      ERDHN2DLI&sshmPath=
211   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A10IEI9
      DG21D13&sshmPath=
212   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3S3IDJ
      OCVCTHR&sshmPath=
213   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A37YW6
      AG78NUV4&sshmPath=
214   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13XZX
      L31VQZLA&sshmPath=
215   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2LFR
      OJULCUZZU&sshmPath=
216   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AHR2L7
      DAQH27W&sshmPath=
217   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2KJYE
      LWFXWPKC&sshmPath=


                                      28
Case: 1:20-cv-06328 Document #: 32 Filed: 12/08/20 Page 29 of 29 PageID #:2107




218   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A18N9Y
      7HBUKT37&sshmPath=
219   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2W5X
      MMPSZZU9V&sshmPath=
220   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1H8C6
      ZWFY6JY5&sshmPath=




                                      29
